UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form CB/A TENDER OFFER/RIGHTS OFFERING NOTIFICATION FORM (Amendment No. 1) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to file this Form: Securities Act Rule 801 (Rights Offering) x Securities Act Rule 802 (Exchange Offer) o Exchange Act Rule 13e-4(h)(8) (Issuer Tender Offer) o Exchange Act Rule 14d-1(c) (Third Party Tender Offer) o Exchange Act Rule 14e-2(d) (Subject Company Response) o Filed or submitted in paper if permitted by Regulation S-T Rule 101(b)(8) o LATAM Airlines Group S.A. (Name of Subject Company) N/A (Translation of Subject Company’s Names into English (if applicable)) Chile (Jurisdiction of Subject Company’s Incorporation or Organization) LATAM Airlines Group S.A. (Names of Person(s) Furnishing Form) American Depositary Receipts, each representing one share of common stock of LATAM Airlines Group S.A. (Title of Class of Subject Securities) 51817R106 (CUSIP Number of Class of Securities (if applicable)) Gisela Escobar Koch Presidente Riesco 5711, 20th Floor Las Condes Santiago, Chile Tel.: 56-2-565-3944 (Names, Addresses (including zip code) and Telephone Numbers (including area code) of Person(s) Authorized to Receive Notices and Communications on Behalf of Subject Company) with a copy to: Robert S. Risoleo Sullivan & CromwellLLP 125 Broad Street New York, New York 10004 (212) 558-4000 November 20, 2013 (Date Tender Offer/Rights Offering Commenced) PART I –– INFORMATION SENT TO SECURITY HOLDERS Item 1.Home Jurisdiction Documents (a) The following documents are attached as exhibits to this Form CB: Exhibit number Description English translation of the Spanish language notice to shareholders of LATAM Airlines Group S.A. informing them of their share rights pursuant to Article 10 of the Securities Market Law (Ley de Mercado de Valores, No. 18.045).* English translation of the Spanish language letter to shareholders of LATAM Airlines Group S.A. informing them of their share rights pursuant to Article 10 of the Securities Market Law (Ley de Mercado de Valores, No. 18.045).** English translation of the Spanish language notice to shareholders of LATAM Airlines Group S.A. informing them of the commencement of the subscription period for the share rights pursuant to Article 26 of the Regulation of Corporations (Reglamento de Sociedades Anonimas). (b) Not applicable. * Previously furnished as Exhibit 99.1 to Form CB filed with the Commission on November 14, 2013. ** Previously furnished as Exhibit 99.2 to Form CB filed with the Commission on November 14, 2013. Item 2.Informational Legends A legend complying with Rule 801(b) under the U.S. Securities Act of 1933, as amended, is prominently included in the documents attached as exhibits hereto. PART II –– INFORMATION NOT REQUIRED TO BE SENT TO SECURITY HOLDERS (1)The following document is attached as an exhibit to this Form CB: Exhibit number Description English translation of the Spanish language share offering prospectus filed by LATAM Airlines Group S.A. with the Chilean SVS (Superintendencia de Valores y Seguros de Chile).*** (2)Not applicable. *** Incorporated by reference to Exhibit 99.2 to the Company’s Report on Form 6-K filed with the Commission on November 18, 2013(SEC File No. 001-14728). PART III –– CONSENT TO SERVICE OF PROCESS LATAM Airlines Group S.A. filed with the Commission a written irrevocable consent and power of attorney on Form F-X on November 14, 2013. -2- PART IV –– SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. LATAM AIRLINES GROUP S.A. By /s/ Andrés Osorio Hermansen Name: Andrés Osorio Hermansen Title: Chief Financial Officer Date:November 21, 2013
